PCIJ_B_16_GrecoTurkishAgreement_LNC_NA_1928-08-28_ANX_01_NA_NA_EN.txt. OPINION No. I6.—GRECO-TURKISH AGREEMENT (1926) 28

ANNEX TO OPINION No. 16.

I. — DocUMENTS FORWARDED BY THE SECRETARIAT OF THE LEAGUE OF
NATIONS :

Letter from the President of the Mixed Commission to the Secretary-
General of the League of Nations (February 4th, 1928).

Extracts from minutes of the Mixed Commission :
I—116th Plenary Meeting (March 19th, 1927).

Annexes:

1.—Letter from the President of the Turkish delegation to the
President of the Mixed Commission (February 17th, 1927).

2.—Letter from the President of the Greek delegation to the
President of the Mixed Commission (February 17th, 1927).

3.—Greco-Turkish Agreement of December rst, 1926.

4.—List of house property belonging to Greek ressortissants estab-
lished in Smyrna, Mersine and Pendik.

5.—Valuation of property.
6.—Final Protocol (December 1st, 1926).
7—Declaration (December 1st, 1926).

8.—Extract from letter exchanged between M. Argyropoulos and
Saradjoglou Chukri Bey (December rst, 1926).

g.—Protocol No. I (June 2ist, 1925).
IO— ,, » IC, sr on ds

11.—Resolution in regard to persons established, to be taken by
the Mixed Commission (June 21st, 1925).

12.—Resolution to be taken by the Mixed Commission concerning
Article 16 of the Convention for the exchange of Greek and
Turkish populations (June 21st, 1925).

13.—-Minutes of signature (June 21st, 1925).

14.—Agreement concerning Turkish property in Greece and Greek
property in Turkey (June 21st, 1925).

15.—Letter from the President of the Turkish delegation to the
President of the Mixed Commission (March 17th, 1927).

15 bis.—Letter from the President of the Greek delegation to the
President of the Mixed Commission (March 17th, 1927).

16.— Resolution by the Plenary Meeting (March 19th, 1927).
17.—Rules concerning the working of valuation committees.
18.—Financial rules for valuation committees.

II.—137th Plenary Meeting (September 15th, 1927).

ITI.—140th M 5 (December ist and 3rd, 1927).
IV.—rz41st n. 5 ( » 12th, 1927).
V.—142nd 5 ” ( zoth, ,, ).
VI.—143rd » M ( ” 2end, ,, ).
VII.— 149th » 5 (January 26th, 5» ).
VIII.—150th M n (February 1st, 5 )s

Note by the Secretary-General of the League of Nations setting forth
the Council’s action in the matter (June 5th, 1928).
OPINION No. 16.—GRECO-TURKISH AGREEMENT (1926) 29

Extracts from the League of Nations Official Journal (April, 1928).
Note by the Secretary-General of the League of Nations (May 15th, 1928).
Letter from the Turkish Minister in Berne to the Secretary-General
of the League of Nations (May 5th, 1928).

Report by M. Adatci to the Council of the League of Nations
(June Ist, 1928).

Letter from the Secretary-General of the League of Nations to. the
Registrar (June 8th, 1928).

Extract from minutes of the Second (Public) Meeting of the Fiftieth
Session of the Council (June 5th, 1928).

II. — DOCUMENTS SUBMITTED BY THE TURKISH GOVERNMENT :

Letter of guarantee from the President of the International Financial
Commission in Greece to the Turkish Minister in Athens (February 16th,
1927).

Extract from minutes of the r4oth Plenary Meeting of the Mixed
Commission, held at Constantinople on December ist and 3rd, 1927.
